Exhibit 23.3 DAVID A. ARONSON, CPA, P.A. 1th Street North Miami Beach, FL 33162 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated December 1, 2011, in this Registration Statement on Form S-1 of Healthway Shopping Network, Inc. for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. /s/ David A. Aronson, CPA, P.A. David A. Aronson, CPA, P.A. North Miami Beach, FL December 5, 2011
